DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-10, 12-13, 15-16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2011/0123925 (hereinafter referred to as Yun).
Yun, in the abstract, and in [0011], [0013], and  [0014], discloses a resist protective layer composition that includes a polymer of a first repeating unit that has the same structural formula recited as (I) (chemical formula I of Yun) and a matrix 2 group can be a substituted or unsubstituted alkyl group, and that R5 and R6 (same as applicant’s R4) are CF3 (claims 4, 6, 13, and 15).  Yun, in [0077]-[0081], discloses an additional repeating unit of chemical formula 4 and can be included as the additive polymer (third monomer polymerized, different than the first and second structures) (claims 7, 16). Yun, in [0109]-[0117], discloses that the substrate is coated with a photoresist layer (photosensitive resin layer), followed by spin coating on the photosensitive resin layer the protective layer composition, followed by an exposure process that exposing the .
Claim(s) 1-16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2010/0183976 (hereinafter referred to as Wang).
Wang, in the abstract, and in [0038], discloses a top coat composition that the includes a first resin (surface active polymer) that improves surface properties, and a matrix resin [0036].  Wang, in [0038], on page 4, discloses that the first additive resin (claimed surface active polymer as 2 group can be cyclic structure and/or a optionally substituted branched alkyl structure, and the R4 and R5 groups (the claimed R4) can be fluoroalkyl groups (C1 to C4 fluoroalkyl groups and includes CF3) and the first additive resin can be a homopolymer of this structure (100 wt.% in the first additive resin), and in [0052]-[0053], discloses that the top coat composition includes plural organic solvents in the composition (claims 1-6, 11-15).  Wang, in [0040], [0041], discloses that the topcoat composition includes in addition to the matrix resin and the first additive resin, a second additive resin (different structure than the first additive resin and the matrix resin) (claims 7, 16).  Wang, in [0080]-[0090], discloses a substrate (wafer) coated with the photoresist composition to form a photoresist layer, the photoresist layer is spin coated with the topcoat composition 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 12, 2022.